PRENDERGAST, J.
On appeal from the order of the district court fixing bail at $5,000.
The appellant was arrested on a complaint charging him with rape. He had an examining trial before the justice court, and after a full hearing was allowed bail, and his bond fixed at $5,000. Upon his failing to give this he was remanded to the custody of the sheriff. After this he sued out a writ of habeas corpus before the district judge in Galveston county. The district judge heard the eri-*1183deuce, and in effect approved the judgment of the justice of the peace by allowing the defendant bail and fixing his bond at $5,000. Upon his failure to execute this bond he was remanded to the custody of the sheriff, and was confined by the sheriff in the county jail. There is no evidence in the record showing the financial condition of the appellant. In his application for the writ of ha-beas corpus before the district judge he states, however, that he is unable to give the amount of the bond fixed by the justice of the peace, $5,000, and that fixing the amount at such a large sum is in effect a denial of bail; that the appellant ought to be discharged, or required to give only a nominal bond of $500.
It would be improper for us to discuss the evidence before the lower court. We have carefully gone over it, and are of opinion that the district judge has committed no error. Hence we affirm his action in admitting the appellant to bail, fixing the amount thereof at $5,000.